NE        GENERAL
                           TEXAS




                       May 20,   1965

Mr. Edwin E. Merrlman, Chairman       Opinion No. C-444
Texas State Board of Public
  Accountancy                         Re:   Whether a Mr. "A" is in
Perry-Brooks Building                       violation of Section 8(a)
Austin, Texas                               of the Public Accountancy
                                            Act of 1945 in exhibiting
                                            his certificate as a Cer-
                                            tified Public Accountant
                                            since he does not hold a
                                            "live permit" issued under
                                            Section 9, under the facts
Dear   Mr. Merriman:                        stated.
          In your letter requesting an opinion from this office,
you submit certain facts which we quote in part as follows:
            "Mr. 'A' passed the examination given by
       the Texas State Board of Public Accountancy in
       May 1944 and was issued a Certificate as Certi-
       fled Public Accountant In June 1944. In 1948
       he passed the bar examination given by the Texas
       Board of Legal Examiners and was issued a li-
       cense. With the exception of the years 1949
       and 1950 he paid the annual permit fee required
       by the Public Accountancy Act (Article 41-A
       Vernon's Revised Civil Statutes) through 1951.
       Since that date he has not paid the annual permit
       fee. Since receiving his license to practice
       law, he has paid the annual license fees authoriz-
       ing him to practice law.
            I,
             . . .
            "Mr. 'A' states that he has not engaged in
       the practice of public accountancy for several
       years. However, his Certificate as a Certified
       Public Accountant has been framed and hangs on
       the wall In his office. . . .'


                             -2110-
Mr. Edwin E. Merriman, page 2 (C-444)


          ,I
               .   .   .



          "The Certificate does not reflect the
     period for which the Certificate is In force
     and effect."
          With regard to these facts you ask two questions which
we quote as follows:
          'Is Mr. 'A' in violation of Section 8(a)
     of the Public Accountancy Act of 1945 in ex-
     hibiting his Certificate as a Certified Public
     Accountant since he does not hold a 'live permit'
     issued under Section 9?
          "Since Mr. 'A' has not obtained an annual
     permit under Section 9 of the Public Accountancy
     Act within three years from the expiration date
     of the last permit to practice obtained by him,
     is the Board, after notice and hearing, authorized
     to revoke or suspend such Certificate as a Certified
     Public Accountant under the provisions of Section
     22(a)(lO) of Article 41-A?"
          Article &la, Vernon's Civil Statutes, as amended, is
popularly known as the Public Accountancy Act of 1945. That
portion of Section 8(a) of Article bla, Vernon"s,Civil Statutes,
most pertinent to our discussion provides as follows:
          "Sec. 8.  (a) No person shall assume or use
     the title or designation 'certified public account-
     ant,' or the abbreviation 'C.P.A.' or any other title,
     designation, words, letters, abbreviation, sign, card,
     or device tending to indicate that such person is a
     certified public accountant, unless such person has
     received a certificate as a certified public account-
     ant under Section 12 or Section 13 of this or prior
     Acts, holds a permit issued under Section 9 of this
     Act wh'ichis not revoked nor suspended (hereinafter
     referred to as a 'live permit'), and all of such
     person's offices in this state for the practice of
     public accounting are maintained and registe;ed as
     required under Section 10 of this Act; . . .
     (Emphasis added).
          Section 9 of Article Ala, Vernon's Civil Statutes, pro-
vides for the payment of an annual permit fee by holders of the
Certificate of Certified Public Accountant. Also, Section 9 pro-
vides that the failure of any permit holder to pay the annual permit

                           -2111-
Mr. Edwin E. Merriman, page 3 (C-444)


renewal fee on or before January 31 of each year shall auto-
matically cancel his permit. It is our opinion that a person
who exhibits a framed certificate of Certified Public Accountant
on a wall in his office indicates to the public that he is a Cer-
tified Public Accountant. Consequently, on the basis of the
language of the provisions set forth above, it'is our opinion that
a holder of a Certificate of Certified Public Accountant who does
not hold a "live permit" issued under Section 9 of Article 41a,
Vernon's Civil Statutes, is not authorized under the provisions
of Section 8a, Article 4la, Vernon's Civil Statutes, to exhibit
his Certificate as a Certified Public Accountant or otherwise
indicate to the public that he is a certified public accountant.
          We now address ourselves to your second question.
Section 22(a), Article 4la, Vernon's Civil Statutes, provides for
the revocation or suspension of Certificates of Certified Public
Accountants. Section 22(a),provides as follows:
          "Sec. 22(a) After notice and hearing as
     provided in Section 23 of this Act, the Board may
     revoke or may suspend for a period not to exceed
     five (5) years, any certificate issued under Sec-
     tions 12 or 13 of this or any prior Acts, or any
     registration granted under Sections 10 or 14 of
     this or any prior Acts, or may revoke, suspend or
     refuse to renew any permit issued under Sections
     9 or 13 of this Act, or may reprimand the holder
     of any such permit for any one or more of the
     following causes:
           Subsection 10 of Section 22(a) provides in part as
follows:
          "(10) Failure of a certificate holder or
     registrant to obtain an annual permit under Sec-
     tion 9 of the Public Accountancy Act of 1945, as
     amended, within either (a) three (3) years from
     the expiration date of the permit to practice
     last obtained or ren$wed by said certificate holder
     or registrant, . . .
           Section 22(a), Article 41a, Vernon's Civil Statutes,
became effective August 22, 1961. More than three (3) years have
elapsed since the effective date of Section 22. In view of the
fact that Mr. 'A' has not obtained a permit for any year during
this period, including the year 1965, it is our opinion that the
plain and unambiguous language of Section 22(a), subsection (10)
authorizes the Texas State Board of Public Accountancy, after
notice and hearing, to revoke or suspend Mr. '"AU'sCertificate as
a Certified Public Accountant.

                            -2112-
                                                           -   I




Mr. Edwin E. Merrlman, page 4 (C-444)


                     SUMMARY
          Since Mr. "A" does not have a "live oermit'
     issued under Section 9 of Article 4la, Vernon's
     Civil Statutes, he is not authorized under the
     provisions of Section 8a of Article 4la, Vernon's
     Civil Statutes, to exhibit his Certificate as a
     Certified Public Accountant. Under the submitted
     facts, the Texas State Board of Public Accountancy,
     after notice and hearing, is authorized under the
     provisions of Section 22(a)(lO) to revoke or sus-
     pend Mr. "Ar,'sCertificate as a Certified Public
     Accountant.
                           Very truly yours,
                           WAGGONER CARR
                           Attorney General


                           By: /j&-kU=--,~
                              Ivan R. Williams, Jr.
IRW.4rrmkh                    Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Howard Fender
Roger Tyler
H. Orady Chandler
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                           -2113-